DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on March 8, 2021.  Claims 1, 4 8, 11, 13 and 15 have been amended.  Claims 3 and 12 have been cancelled.  No claims have been added.  Claims 1, 4-6, 8-11 and 13-16 are pending in the application. 

Response to Amendment
	Rejection under 35 USC § 112(d) of Claim 8 has been withdrawn in view of applicant’s amendment. 
	Rejection under 35 USC § 102 of Claim 1 has been withdrawn in view of applicant’s amendments. 
	Rejection under 35 USC § 103 of Claim 3 has been withdrawn in view of cancellation of Claim 3.
 Rejections under 35 USC § 103 of Claims 4-6, 8-11 and 13-16 has been withdrawn in view of applicant’s amendments. 
Rejection under 35 USC § 103 of Claim 12 has been withdrawn in view of cancellation of Claim 12.

Allowable Subject Matter
Claims 1, 4-6, 8-11 and 13-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to Claim 1, Patton, D. (US Pat. Pub. No. 2017/0067608)-which is considered the closest prior art of record, discloses an aroma candle lamp (#200) with a 3D swinging flame, comprising:
a housing comprising a housing body (#201) and a base (#215), the housing body (#201) and the base (#215) surrounding a hollow cavity (#217), wherein an electronic candle module and an aroma module are arranged in the hollow cavity (#217), and the electronic candle module is arranged above the aroma module (see figure 2A below and paragraphs [0058]-[0059]);
the electronic candle module comprising a simulating flame comprising a flame body (#203) and a light source (#233) that is arranged in the flame body, a fixture (#227) for fixing the simulating flame, and a swing device (mechanism such as electromagnet, fan, etc. can be used to generate motion of flame element) for driving the simulating flame to swing (see figure 2B and paragraphs [0062]-[0064]); 
the aroma module comprising an aroma component housing (#221) and an aroma bottom cover (slide door or flap door or pivot lock as seen on figures 9A, 10A and 11A, respectively) surrounding an aroma component cavity (cavity where aroma component is introduced); an aroma component (#209) arranged in the aroma component cavity; an aroma through-hole formed in the aroma component housing above the aroma component 

    PNG
    media_image1.png
    795
    575
    media_image1.png
    Greyscale


In regards to Claim 11, Patton, D. (US Pat. Pub. No. 2017/0067608)-which is considered the closest prior art of record, discloses an aroma candle lamp (#200) comprising a housing body (#201) and a base (#215) surrounding a hollow cavity (#217) with an electronic candle module and an aroma candle module arranged in the hollow cavity (#217) (see figure 2A below and paragraphs [0058]-[0059]), the aroma module arranged below the electronic candle module, wherein:
the electronic candle module comprising a simulating flame comprising a flame body (#203) and a light source (#233) that is arranged in the flame body, a fixture (#227) for fixing the simulating flame, and a swing device (mechanism such as electromagnet, fan, etc. can be used to generate motion of flame element) for driving the simulating flame to swing (see figure 2B and paragraphs [0062]-[0064]); 
the aroma module comprising an aroma component housing (#221) and an aroma bottom cover (slide door or flap door or pivot lock as seen on figures 9A, 10A and 11A, respectively) surrounding an aroma component cavity 

    PNG
    media_image1.png
    795
    575
    media_image1.png
    Greyscale


In regards to Claim 15, Patton, D. (US Pat. Pub. No. 2017/0067608)-which is considered the closest prior art of record, discloses an aroma candle lamp (#200) with a 3D swinging flame, comprising:
a housing comprising a housing body (#201) and a base (#215), the housing body (#201) and the base (#215) surrounding and forming a hollow cavity (#217), the base having a base through-hole (#207 slot), wherein an electronic module and an aroma module are arranged inside the hollow cavity (#217) formed by the housing body (#201) and the base (#215), and the electronic candle module is arranged above the aroma module (see figure 2A and paragraphs [0058]-[0059]);
the electronic candle module comprising a simulating flame comprising a flame body (#203) and a light source (#223) that is arranged in the flame body, a fixture (#227) for fixing the simulating flame, and a swing device for 
the aroma module comprising an aroma component housing (#221) and an aroma bottom cover (slide door or flap door or pivot lock as seen on figures 9A, 10A and 11A, respectively) which form and surround an aroma component cavity (cavity where aroma component is introduced), wherein the aroma bottom cover is arranged in the base through-hole (#207 slot); an aroma component (#209) arranged in the aroma component cavity formed by the aroma component housing (#221) and the aroma bottom cover; an aroma through-hole formed in the aroma component housing (#221) above the aroma component cavity; and an aroma fan (#225) arranged in the aroma through-hole, wherein the aroma fan (#225) is configured to rotate to drive aroma to spread out from the aroma candle lamp (see figure 2A and paragraphs [0059]-[0060]; Patton discloses aroma fan (#225) is disposed in an aroma through-hole located immediately above the aroma component cavity (cavity where aroma component is introduced) and the air flows through the aroma component housing (#221), the aroma component cavity and the aroma fan (#225) when the fan rotates to drive the aroma to spread out from the aroma candle lamp.).

    PNG
    media_image1.png
    795
    575
    media_image1.png
    Greyscale

The differences between Patton and the instant invention is that Patton fails to disclose: (1) wherein the fixture comprises a left cover and a right cover, the right cover comprising an inside wall with a light source fixing bracket fixed to the inside wall and with the light source installed on the light source fixing bracket, (2) wherein the swing device comprising a swing bracket and a support block with a support portion and a fixing portion connected to one side of the support portion, wherein the fixing portion is directly fixed on 
Yuan et al. (US Pat. Pub. No. 2017/0122512)-which is considered the second closest prior art of record, teaches a 3D swing simulation electronic candle lamp which effectively provides a swinging flame effect like a real candle (see paragraphs [0003]-[0005]).  The 3D swing simulation electronic candle lamp comprises a housing (#20) and a light holder device (#21), i.e. electronic candle module, arranged in the housing, wherein the light holder device comprises a fake flame (#1), i.e. simulating flame, a casing (#9), i.e. fixture for fixing the simulating flame, a luminous member (#2), i.e. light source, and swing frame (#3), rotary pendant (#5) and drive motor (#8), a magnet (#7) and a control circuit board (#14) for driving the simulating flame to swing (see figures 5 and 6 and paragraphs [0025] and [0034]).  The casing (#9), i.e. fixture, comprises a left cover and a right cover, the right cover comprising an inside wall fixedly provided with a light source fixing bracket (#3), and the light source (#2) is fixedly installed on the light source fixing bracket (#3) (see figures 3 and 6, and paragraph [0026]). 

Applicant discloses on paragraphs [0005]-[0010] of instant specification that: “For this reason, it is necessary to provide an aroma candle with a 3D swinging flame, which is safe and convenient in use, has a high-fidelity flame and an aromatherapy function.  An aroma candle lamp with a 3D swinging flame includes a housing and an electronic candle module and an aroma module that are arranged in the housing; the electronic candle module includes an simulating flame, a fixture for fixing the simulating flame and a swing device for driving the simulating flame to swing; the aroma module includes an aroma component and an aroma fan, wherein the aroma fan is arranged at the top portion of the aroma component, and the aroma fan rotates to drive aroma to spread out from the candle lamp. Further, the housing may include a housing body and a base; the base and the housing body surround a hollow cavity; the electronic candle module and the aroma module are arranged in the hollow cavity; and the electronic candle module is arranged above the aroma module.  Further, the simulating flame may include a flame body and a light source that is arranged in the flame body; the fixture includes a left cover and a right cover; the right cover has an inside wall fixedly provided with a light source fixing bracket; and the light source is fixedly installed on the light source fixing bracket. Further, the left cover and the right cover surround a candle lamp cavity; the swing device is arranged in the candle lamp cavity; the swing device includes a support block and a wing bracket, 
Applicant further discloses on paragraph [0016] of instant specification that: “In the aroma candle lamp with a 3D swinging flame, the simulating flame swings when driven by the swing device such that the electronic candle lamp generates a vivid high-fidelity flame; and the aroma module drives the aroma oil to spread in the air, achieving an aromatic effect. The candle lamp with a 3D swinging flame and an aroma not only plays a role of lighting and creating an atmosphere, but also has an aroma function for purifying air and making people relaxed. The matter disclosed herein is simple in structure, easy to implement, low in cost and convenient in popularization.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/JELITZA M PEREZ/Primary Examiner, Art Unit 1796